                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


JEREMY LAJEUNESSE,

               Plaintiff,
v.                                                               No. 1:18-CV-00214 KG-JHR


BNSF RAILWAY COMPANY,

               Defendant.

     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF PAGE LIMITS ON
                SUMMARY JUDGMENT AND DAUBERT BRIEFING

        THIS MATTER having come before the Court on Defendant BNSF Railway Company’s

Unopposed Motion for Extension of Page Limits on Summary Judgment and Daubert Briefing,

and the Court having reviewed the Motion and determined that it is unopposed and presented by

agreement, hereby enters an extension of the page limits permitting all parties to exceed the page

limitations set forth under D.N.M. L.R. 7.5 and 10.5 such that each opening or response brief totals

no more than thirty-one (31) pages and the exhibits attached to each brief total no more than two

hundred and fifty (250) pages.




                                              _____________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 1
Submitted by:

ATKINSON, BAKER & RODRIGUEZ, P.C.

/s/ Julia E. McFall
Julia E. McFall
Attorneys for Defendant


Approved by:

JONES GRANGER

/s/ approved
Marc Zito
Attorney for Plaintiff




                                    2
